NUMBER 13-11-00075-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


GILBERTO RINCONES,                                                                          Appellant,

                                                    v.

WHM CUSTOM SERVICES, INC.,
ET AL.,                                                                                    Appellees.


                       On appeal from the 445th District Court
                            of Cameron County, Texas.


                               OPINION ON REHEARING

            Before Chief Justice Valdez and Justices Garza and Vela1
                 Opinion on Rehearing by Chief Justice Valdez2

        1 The Honorable Rose Vela, former Justice of this Court, did not participate in deciding this case

because her term of office expired on December 31, 2012. Accordingly, she does not participate in this
opinion on rehearing.
        2 This cause is before the Court on Gilberto Rincones’s motion for rehearing. See TEX. R. APP. P.
49.1. The Court, having fully considered the motion and responses thereto, is of the opinion that the motion
should be and hereby is granted. See TEX. R. APP. P. 49.1–.3. The Court withdraws the prior memorandum
opinion and judgment issued on original submission of this cause. On rehearing, without rebriefing or oral
argument, the Court issues this opinion and judgment. See TEX. R. APP. P. 47.1 & 49.3. The motions for
rehearing filed by WHM, Exxon, and DISA are hereby denied. Rincones’s motion to inspect sealed records
is dismissed as moot.
       Plaintiff Gilberto Rincones appeals a take-nothing judgment entered in favor of

defendants WHM Custom Services, Inc., Exxon Mobil Corporation, and DISA, Inc. As

set forth below, the Court reverses the take-nothing judgment and remands in part, and

affirms in part.

                                    I. BACKGROUND

       Gilberto Rincones is a Hispanic male of Mexican descent and heritage. Between

2007 and 2008, he worked as a technician for WHM, a specialty maintenance company

that builds, removes, repairs, and installs catalyst systems. At the time, WHM had a non-

exclusive independent contractor service agreement with Exxon, which own and operates

refineries and chemical plants. Most of WHM’s catalyst work was performed at various

Exxon facilities. WHM staffs each project according to the particular demands of the

project.

       Under the terms of its contract with Exxon, WHM is required to ensure that all of

its employees who enter Exxon facilities conduct themselves in a safe manner and be

subject to random drug screens. Exxon uses Substance Abuse Alliance Groups, or third

party administrators, to monitor and track substance abuse testing. These groups attempt

to standardize testing requirements and form databases of individual employee testing

results to avoid unnecessary or redundant testing obligations and promote consistent

standards. As required by Exxon, WHM contracted with DISA, a third party substance

abuse administrator approved by Exxon, to assist WHM in its program. Before being

eligible to work at an Exxon facility, all WHM employees are required to have an “active”

DISA status.




                                           2
         Rincones had an “active” DISA status when he began working for WHM at Exxon’s

Baytown, Texas facility.     Subsequently, however, his DISA status was changed to

“inactive” after he submitted a urine sample for drug testing at DISA’s request. According

to DISA, the sample was positive for marijuana use. Rincones denied using marijuana

and insisted that the sample must have been mixed with someone else’s or was otherwise

contaminated. Rincones tried to submit a new sample for testing, but DISA refused.

WHM was no help to him either. WHM told him that because of his “inactive” status with

DISA, he was no longer eligible to work for WHM at Exxon’s Baytown, Texas facility.

WHM told Rincones to work it out with DISA. According to Rincones, neither WHM nor

DISA disclosed to him that they had a return to work policy and procedure for employees

who test positive for drug or alcohol use.

         A few days later, Rincones went to a different laboratory where he was tested for

drug and alcohol use. The results were negative. Rincones contacted WHM in an effort

to prove his innocence; however, WHM refused to consider the second test and insisted

that Rincones work it out with DISA. According to Rincones, DISA would not return his

calls.   His DISA status remained “inactive.”      Nevertheless, WHM did not consider

Rincones fired. Later that year, after Rincones submitted a claim for unemployment

benefits, WHM informed the Texas Workforce Commission that Rincones had been fired

for violating the company’s substance abuse policy, as evidenced by his “drug-test

results.”

         Rincones filed a charge of discrimination and was issued a right to sue letter. He

proceeded to file suit against WHM, Exxon, DISA, and other defendants who are not

parties to this appeal.     The trial court granted summary judgment in favor of the




                                             3
defendants on all claims, except Rincones’s claim for pattern or practice discrimination,

which it dismissed for lack of jurisdiction. Rincones non-suited all claims that had not

been dismissed by the trial court. He now appeals to this Court.

                                  II. CLAIMS AGAINST WHM

          Rincones asserted claims against WHM for discrimination based on race or

national origin, retaliation, pattern or practice discrimination, defamation, and compelled

self-defamation. On appeal, Rincones argues that the trial court erred in dismissing these

claims.3

A. Discrimination Based on Race or National Origin

          In his first issue, Rincones argues that the trial court erred by granting WHM’s

motion for summary judgment on his claim for discrimination based on race or national

origin.

1. Applicable Law

          The Texas Commission on Human Rights Act (“TCHRA”) was “enacted to address

the specific evil of discrimination and retaliation in the workplace.” City of Waco v. Lopez,

259 S.W.3d 147, 153 (Tex. 2008); see also TEX. LABOR CODE ANN. §§ 21.001–.566 (West,

Westlaw through 2013 3d C.S.). The TCHRA’s “general purposes” include executing “the

policies of Title VII of the Civil Rights Act of 1964 and its subsequent amendments” and

securing “for persons in this state, including persons with disabilities, freedom from

discrimination in certain employment transactions, in order to protect their personal

dignity.” TEX. LABOR CODE ANN. § 21.001(1) & (4). The TCHRA is intended to “make

available to the state the full productive capabilities of persons in this state,” to “avoid


          3
         Rincones also asserted a negligence claim against WHM. The trial court granted summary
judgment for WHM on the negligence claim. Rincones has not challenged that ruling in this appeal.


                                               4
domestic strife and unrest,” and to “preserve the public safety, health, and general

welfare.” Id. § 21.001(5)–(7).

        Under the TCHRA, “An employer commits an unlawful employment practice if

because of race, color, disability, religion, sex, national origin, or age the employer . . .

fails or refuses to hire an individual, discharges an individual, or discriminates in any other

manner against an individual in connection with compensation or the terms, conditions,

or privileges of employment . . . .” Id. § 21.051(1).4 “[A]n unlawful employment practice

is established when the complainant demonstrates that race, color, sex, national origin,

religion, age, or disability was a motivating factor for an employment practice, even if

other factors also motivated the practice . . . .” Id. § 21.125(a). The Texas Supreme

Court has explained “that ‘a motivating factor’ is the correct standard for the plaintiff in all

TCHRA unlawful employment practice claims . . . .” Quantum Chem. Corp. v. Toennies,

47 S.W.3d 473, 480 (Tex. 2001). This language states exactly “what a complainant must

show in order to prevail in a lawsuit.” Id.5

        “Texas courts follow the settled approach of the U.S. Supreme Court in recognizing

two alternative methods of proof in discriminatory treatment cases.” Mission Consol.

Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 634 (Tex. 2012). The first method “involves

proving discriminatory intent via direct evidence of what the defendant did and said.” Id.


        4  The Texas Supreme Court has noted that the TCHRA “is effectively identical to Title VII, its federal
equivalent, except that Title VII does not protect against age and disability discrimination.” Mission Consol.
Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 633 (Tex. 2012). In fact, one of the stated “general purposes”
of the TCHRA is to “provide for the execution of the policies embodied in Title I of the Americans with
Disabilities Act of 1990 and its subsequent amendments.” TEX. LABOR CODE ANN. § 21.001(3) (West,
Westlaw through 2013 3d C.S.).
         5 Under the TCHRA, if “a respondent demonstrates that the respondent would have taken the same

action in the absence of the impermissible motivating factor,” then the trial court “may not award damages
or issue an order requiring an admission, reinstatement, hiring, promotion, or back pay.” TEX. LABOR CODE
ANN. § 21.125(b) (West, Westlaw through 2013 3d C.S.). In such cases, “the court may [only] grant
declaratory relief, injunctive relief . . . , and [award] attorney’s fees and costs . . . .” Id.


                                                      5
“Direct evidence is evidence that, if believed, proves the fact of discriminatory animus

without inference or presumption.” Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 897

(5th Cir. 2002). “[M]otives are often more covert than overt, making direct evidence of

forbidden animus hard to come by.” Garcia, 372 S.W.3d at 634. “There will seldom be

‘eyewitness’ testimony as to the employer’s mental processes.” United States Postal

Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 716 (1983). This limitation is not unique

to discrimination cases—“[t]he law often obliges finders of fact to inquire into a person’s

state of mind.” Id. Discrimination is not treated “differently than other ultimate questions

of fact.” Id.

        Accordingly, the second method allows a plaintiff to prove discriminatory intent

using circumstantial evidence. See El Paso Cmty. College v. Lawler, 349 S.W.3d 81, 86

(Tex. App.—El Paso 2010, pet. denied).                     This often involves “the burden-shifting

mechanism of McDonnell Douglas.”                  Garcia, 372 S.W.3d at 634 (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802–05 (1973)). “The shifting burdens of proof

set forth in McDonnell Douglas are designed to assure that the plaintiff has his day in

court despite the unavailability of direct evidence.” Trans World Airlines, Inc. v. Thurston,

469 U.S. 111, 121 (1985) (quotations omitted). “Under this framework, the plaintiff is

entitled to a presumption of discrimination if she meets the ‘minimal’ initial burden of

establishing a prima facie case of discrimination.” Garcia, 372 S.W.3d at 634.6 “Although

the precise elements of this showing will vary depending on the circumstances, the


        6 “There is no prima facie case requirement in the text of the TCHRA; the statute simply proscribes
discrimination ‘because of race, color, disability, religion, sex, national origin, or age.’” Garcia, 372 S.W.3d
at 638 (quoting TEX. LABOR CODE ANN. § 21.051). “The mechanics of the prima facie case—and its
significance in discrimination cases—are products of caselaw, specifically of the burden-shifting framework
created by the U.S. Supreme Court in McDonnell Douglas and consistently applied to TCHRA cases by . .
. [the Texas Supreme Court].” Id. (footnote omitted).



                                                       6
plaintiff’s burden at this stage of the case is not onerous.” Id. (quotations omitted). The

elements of a prima facie case of discrimination are not fixed,7 but they are often

enumerated as follows:

        To establish a prima facie case of employment discrimination the plaintiff
        must show (1) he was a member of a protected class, (2) he was qualified
        for his employment position, (3) he was subject to an adverse employment
        decision, and (4) he was replaced by someone outside of the protected
        class, or he was treated less favorably than similarly situated members of
        the opposite class (disparate treatment cases).

Michael v. City of Dallas, 314 S.W.3d 687, 690–91 (Tex. App.—Dallas 2010, no pet.).

        “The McDonnell Douglas presumption is merely an evidence-producing

mechanism that can aid the plaintiff in his ultimate task of proving illegal discrimination by

a preponderance of the evidence.” Garcia, 372 S.W.3d at 634 (quotations omitted). “The

prima facie case raises an inference of discrimination only because we presume these

acts, if otherwise unexplained, are more likely than not based on the consideration of

impermissible factors.” Id. (quotations omitted). “Ultimately, if the defendant fails to

articulate some legitimate, nondiscriminatory reason for the employment decision, that

presumption will be sufficient to support a finding of liability.” Id. (quotations omitted).

        Thus, if the plaintiff establishes a prima facie case, then the burden shifts to the

defendant to “produce evidence that the plaintiff was rejected, or someone else was

preferred, for a legitimate, nondiscriminatory reason.” Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 254 (1981). “This burden is one of production, not persuasion; it




         7 “[T]he Supreme Court in McDonnell Douglas did not establish an immutable list of elements,

noting instead that the facts necessarily will vary in Title VII cases, and the specification above of the prima
facie proof required is not necessarily applicable in every respect to differing factual situations.” Garcia,
372 S.W.3d at 638 (quoting McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 n.13 (1973)) (quotations
omitted). “Accordingly, lower courts have been left to grapple with the specifics of how the test should be
applied to particular types of claims.” Id.


                                                       7
can involve no credibility assessment.” Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 142 (2000) (quotations omitted).        If the defendant meets its burden, “the

McDonnell Douglas framework—with its presumptions and burdens—disappear[s], and

the sole remaining issue [i]s discrimination vel non.” Id. at 142–43 (quotations & citations

omitted).

       “The ultimate question in every employment discrimination case involving a claim

of disparate treatment is whether the plaintiff was the victim of intentional discrimination.”

Id. at 153. Furthermore, “[t]he ultimate burden of persuading the trier of fact that the

defendant intentionally discriminated against the plaintiff remains at all times with the

plaintiff.” Burdine, 450 U.S. at 253. In attempting to satisfy this burden, “the plaintiff—

once the employer produces sufficient evidence to support a nondiscriminatory

explanation for its decision—must be afforded the opportunity to prove by a

preponderance of the evidence that the legitimate reasons offered by the defendant were

not its true reasons, but were a pretext for discrimination.” Reeves, 530 U.S. at 143

(citation & quotations omitted). “That is, the plaintiff may attempt to establish that he was

the victim of intentional discrimination by showing that the employer’s proffered

explanation is unworthy of credence.” Id. (quotations omitted). Moreover, “although the

presumption of discrimination drops out of the picture once the defendant meets its

burden of production, the trier of fact may still consider the evidence establishing the

plaintiff’s prima facie case and inferences properly drawn therefrom on the issue of

whether the defendant’s explanation is pretextual.” Id. (citation & quotations omitted).

       “The ultimate question is whether the employer intentionally discriminated, and

proof that the employer’s proffered reason is unpersuasive, or even obviously contrived,




                                              8
does not necessarily establish that the plaintiff’s proffered reason is correct.” Id. at 146–

47 (quotations omitted). In other words, “it is not enough to disbelieve the employer; the

factfinder must believe the plaintiff’s explanation of intentional discrimination.” Id. at 147

(quotations omitted). However, “it is permissible for the trier of fact to infer the ultimate

fact of discrimination from the falsity of the employer’s explanation.” Id. “Proof that the

defendant’s explanation is unworthy of credence is simply one form of circumstantial

evidence that is probative of intentional discrimination, and it may be quite persuasive.”

Id.

        As the U.S. Supreme Court has explained:

        In appropriate circumstances, the trier of fact can reasonably infer from the
        falsity of the explanation that the employer is dissembling to cover up a
        discriminatory purpose. Such an inference is consistent with the general
        principle of evidence law that the factfinder is entitled to consider a party’s
        dishonesty about a material fact as affirmative evidence of guilt.

Id. (quotations omitted).           “Moreover, once the employer’s justification has been

eliminated, discrimination may well be the most likely alternative explanation, especially

since the employer is in the best position to put forth the actual reason for its decision.”

Id. “Thus, a plaintiff’s prima facie case, combined with sufficient evidence to find that the

employer’s asserted justification is false, may permit the trier of fact to conclude that the

employer unlawfully discriminated.” Id. at 148.8

2. Standard of Review




         8 “This is not to say that such a showing by the plaintiff will always be adequate to sustain a jury’s

finding of liability.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000). "Certainly there
will be instances where, although the plaintiff has established a prima facie case and set forth sufficient
evidence to reject the defendant’s explanation, no rational factfinder could conclude that the action was
discriminatory.” Id.


                                                      9
       The purpose of a summary judgment is to “provide a method of summarily

terminating a case when it clearly appears that only a question of law is involved and that

there is no genuine issue of fact.” Gaines v. Hamman, 358 S.W.2d 557, 563 (Tex. 1962).

We review summary judgments de novo. Alejandro v. Bell, 84 S.W.3d 383, 390 (Tex.

App.—Corpus Christi 2002, no pet.).

       In a traditional motion for summary judgment, the movant has the burden of

showing both that there is no genuine issue of material fact and that it is entitled to

judgment as a matter of law. TEX. R. CIV. P. 166a(c); Swilley v. Hughes, 488 S.W.2d 64,

67 (Tex. 1972); Ortega v. City Nat’l Bank, 97 S.W.3d 765, 772 (Tex. App.—Corpus Christi

2003, no pet.). In deciding whether there is a genuine issue of material fact, evidence

favorable to the non-movant is taken as true, and all reasonable inferences are made,

and all doubts are resolved, in favor of the non-movant. Am. Tobacco Co. v. Grinnell,

951 S.W.2d 420, 425 (Tex. 1997); see also City of Keller v. Wilson, 168 S.W.3d 802, 824

(Tex. 2005) (holding that reviewing court must view the record “in the light most favorable

to the nonmovant, indulging every reasonable inference and resolving any doubts against

the motion”).

       Summary judgment is proper if the movant disproves at least one element of each

of the plaintiff’s claims or affirmatively establishes each element of an affirmative defense

to each claim. Grinnell, 951 S.W.2d at 425. The non-movant has no burden to respond

to a traditional summary judgment motion unless the movant conclusively establishes its

cause of action or defense. Swilley, 488 S.W.2d at 68. Furthermore, summary judgment

“may only be granted upon grounds expressly asserted in the summary judgment motion.”

G & H Towing Co. v. Magee, 347 S.W.3d 293, 297 (Tex. 2011).




                                             10
       “Once the defendant produces sufficient evidence to establish the right to summary

judgment, the plaintiff must present evidence sufficient to raise a fact issue.” Centeq

Realty, Inc. v. Siegler, 899 S.W.2d 195, 197 (Tex. 1995). “Both direct and circumstantial

evidence may be used to establish any material fact.” Ford Motor Co. v. Ridgway, 135
S.W.3d 598, 601 (Tex. 2004). “To raise a genuine issue of material fact, however, the

evidence must transcend mere suspicion.” Id. “Evidence that is so slight as to make any

inference a guess is in legal effect no evidence.” Id.

       “By its very nature, circumstantial evidence often involves linking what may be

apparently insignificant and unrelated events to establish a pattern.” Ford Motor Co. v.

Castillo, No. 13-0158, 2014 WL 4933008, at *5 (Tex. Oct. 3, 2014) (op. on reh’g) (per

curiam) (quoting Browning–Ferris, Inc. v. Reyna, 865 S.W.2d 925, 927 (Tex. 1993)). “We

must . . . view each piece of circumstantial evidence, not in isolation, but in light of all the

known circumstances.” Lozano v. Lozano, 52 S.W.3d 141, 167 (Tex. 2001). In cases

involving nefarious conduct, such as discrimination or fraud, “‘it is not often that any kind

of evidence but circumstantial evidence can be procured.’” Castillo, 2014 WL 4933008,

at *5 (quoting Thompson v. Shannon, 9 Tex. 536, 538 (1853)).                  In such cases,

circumstantial evidence of a “pattern” may be sufficient. See id.

       The alternative to a traditional motion for summary judgment is a no evidence

motion for summary judgment.         See TEX. R. CIV. P. 166a(c) & (i).       “A no-evidence

summary judgment is essentially a pretrial directed verdict, and we apply the same legal

sufficiency standard in reviewing a no-evidence summary judgment as we apply in

reviewing a directed verdict.” King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750–51

(Tex. 2003). A no evidence point will be sustained when (a) there is a complete absence




                                              11
of evidence of a vital fact, (b) the court is barred by rules of law or of evidence from giving

weight to the only evidence offered to prove a vital fact, (c) the evidence offered to prove

a vital fact is no more than a mere scintilla, or (d) the evidence conclusively establishes

the opposite of the vital fact. Id. at 751. “Thus, a no-evidence summary judgment is

improperly granted if the respondent brings forth more than a scintilla of probative

evidence to raise a genuine issue of material fact.” Id. “More than a scintilla of evidence

exists when the evidence rises to a level that would enable reasonable and fair-minded

people to differ in their conclusions.” Id. (quotations omitted).

        When a party moves for summary judgment on both traditional and no evidence

grounds, the Court will typically begin its analysis by reviewing the trial court’s ruling under

the no evidence standard of review. See Ridgway, 135 S.W.3d at 600 (“We first review

the trial court’s summary judgment under the standards of Rule 166a(i).”) (citing TEX. R.

CIV. P. 166a(i)). This is particularly true when, as in this case, the trial court’s order does

not specify the basis for its ruling. Id. (“The trial court granted summary judgment without

specifying on which provision it relied.”). “We affirm the summary judgment if any of the

theories presented to the trial court and preserved for appellate review are meritorious.”

Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d 150, 157 (Tex. 2004).

3. Discussion

        In his live petition, Rincones alleges that his employer, WHM, discriminated against

him based on his race or national origin. He alleges the following: (1) as a Hispanic

individual of Mexican descent and heritage,9 he is a member of a protected class for



        9   See TEX. LABOR CODE ANN. § 21.110 (West, Westlaw 2013 3d C.S.) (“A provision in this chapter
referring to discrimination because of national origin or on the basis of national origin includes discrimination
because of or on the basis of the national origin of an ancestor.”).


                                                      12
purposes of the TCHRA; (2) he was qualified for the employment position he held with

WHM as a technician; (3) he was subject to an adverse employment action by WHM after

DISA reported to WHM that the results of his random drug test were positive for marijuana

because WHM allowed DISA to change his status from “active” to “inactive” without

following WHM’s policies and procedures regarding positive drug tests, which include

disclosing to the employee and assisting the employee with the remedial steps required

to regain an “active” status with DISA and return to work for WHM; and (4) WHM treated

Rincones less favorably than non-Hispanic employees, not of Mexican descent or

heritage, who were in similar circumstances (i.e., because WHM ensured that DISA

followed its policies and procedures with respect to those employees), and those

employees were able to regain an “active” DISA status and were allowed to return to work

for WHM after testing positive for drug or alcohol use.

       In its motion for summary judgment, WHM argued that it was entitled to judgment

as a matter of law because there was no genuine issue of material fact regarding

Rincones’s lack of qualification. See TEX. R. CIV. P. 166a(c). According to WHM, the

summary judgment evidence established that Rincones had received an “inactive” status

with DISA and was therefore ineligible to work for WHM at Exxon’s Baytown, Texas

facility. Based on the foregoing, WHM argued that, as a matter of law, Rincones was not

qualified for the position of technician and therefore could not establish a prima facie case

of discrimination based on race or national origin.

       In his response, Rincones argued that there was a genuine issue of material fact

regarding his qualification. Rincones does not dispute that an “active” DISA status is

required to work for WHM at Exxon’s Baytown, Texas facility. He acknowledges and




                                             13
agrees that his DISA status was “inactive.” However, he maintains that his “inactive”

status was caused by the results of a drug test DISA selected him to take, which showed

he had used marijuana, when in truth he had not. Rincones denies using marijuana and

maintains that the results of the test were a false positive caused by DISA and the testing

company, both of which failed to properly administer the drug test, and by WHM, which

according to Rincones, failed to ensure that DISA and the testing company followed the

correct policies and procedures for testing and returning to work. Rincones believes his

urine sample was switched with someone else’s sample. After learning that he failed the

drug test, Rincones demanded to be retested; however, DISA and the testing company

would not agree to test a new sample. They offered to retest the original sample, which

Rincones maintained was not his. At this point in time, Rincones’s DISA status was

changed to “inactive,” and according to WHM, Rincones could no longer work for WHM

at Exxon’s Baytown, Texas facility. His DISA status never returned to “active.”

      The question presented to the Court is whether, based on this record, there is a

genuine issue of material fact regarding the element of qualification. WHM asserts that

an “inactive” DISA status disqualifies Rincones as a matter of law. And there is no dispute

that Rincones had an “inactive” DISA status. However, the Court is wary of taking WHM’s

suggested approach. To illustrate our concerns, we shall assume, for argument’s sake,

that Rincones’s DISA status is conclusive. If so, he could not establish a prima facie case

of discrimination because the qualification element is negated by his “inactive” status.

This would be true even if the “inactive” status was the result of mistake, human error, or

even, discrimination, as Rincones alleges in this case.        Rincones alleges that his

“inactive” status could have been restored to “active” if WHM had required DISA to follow




                                            14
its policies and procedures for a positive drug test, which it refused to do because it was

intentionally discriminating against him for being Hispanic and of Mexican heritage. We

agree that the status factor is not the same as the qualification requirement and that proof

or absence of one does not necessarily establish or negate the other. Furthermore, the

McDonnell Douglas burden-shifting analytical framework requires Rincones to prove that

he was qualified for the position, not that he had an “active” DISA status. See McDonnell

Douglas, 411 U.S. at 802–05. Accordingly, since Rincones’s “inactive” DISA status was

the sole ground WHM asserted to negate Rincones’s qualification, the Court concludes

that the trial court could not properly grant summary judgment on this basis.

       WHM also moved for summary judgment on the element of disparate treatment,

arguing that Rincones could not produce any evidence that he was treated less favorably

than similarly situated individuals who were not in his protected class. See TEX. R. CIV.

P. 166a(i). In response, Rincones produced summary judgment evidence that under

WHM’s substance abuse policy, an employee who tests positive for drug or alcohol use

may regain “active” DISA status and return to work for WHM by undergoing rehabilitation

and meeting other requirements. Under its contractual arrangement with Exxon and

DISA, WHM relies on DISA and DISA’s medical review officer or “MRO” to explain the

return to work policy and procedure to the affected employee. However, in certain

instances, the human resources director for WHM has met personally with the affected

employee to explain the company policy and procedure. In one instance, after a “white”

employee tested positive, WHM’s human resources director explained the company

policy to the employee and informed him that he could return to work by meeting the




                                            15
return to work requirements and regaining an “active” DISA status.           The employee

returned to work for WHM within two weeks.

       In contrast, in Rincones’s case, the return to work policy and procedure were not

explained to Rincones by DISA or WHM or followed by either company. When Rincones

contacted WHM’s human resources director, he was merely directed back to DISA and

its MRO, who according to Rincones, told him, “What’s done is done. You can’t [fix it].”

The return to work policy and procedure were not explained to Rincones or followed in

his case. Unlike with the white employee, WHM’s human resources director did not inform

Rincones that he could return to work by meeting certain requirements. That option was

made available to the white employee, but it was not made available to the Hispanic

employee.

       Based on the summary judgment evidence, reasonable people could reach

different conclusions about whether WHM treated similarly situated non-Hispanic

employees more favorably than Rincones with respect to the return to work policy and

procedure. See Chapman, 118 S.W.3d at 751. Accordingly, Rincones met the “minimal”

burden with respect to the element of disparate treatment for his prima facie case of

discrimination based on race or national origin. Garcia, 372 S.W.3d at 634. Therefore,

we conclude that summary judgment could not be properly granted on this basis.

       Finally, WHM also moved for summary judgment on the ground that Rincones

could not establish that its legitimate, non-discriminatory reason for its action against him

was a pretext for unlawful discrimination based on race or national origin. WHM argued

that it requires that all persons who work on Exxon facilities have an “active” DISA status

regardless of race or national origin. However, Rincones produced summary judgment




                                             16
evidence showing disparate treatment with respect to WHM’s return to work policy and

procedure. WHM did not produce any evidence of a legitimate, non-discriminatory reason

for why the return to work policy and procedure were followed for a white employee but

not followed for a Hispanic employee. Therefore, the burden did not shift to Rincones to

produce evidence of pretext. Accordingly, summary judgment could not be properly

granted on this basis.

       In sum, the trial court erred in granting summary judgment to WHM on Rincones’s

claim for discrimination based on race or national origin. Therefore, the Court sustains

Rincones’s first issue.

B. Retaliation

       In his second issue, Rincones argues that the trial court erred in granting summary

judgment for WHM on his claim for retaliation.

1. Applicable Law

       The TCHRA provides in relevant part as follows:

       An employer, labor union, or employment agency commits an unlawful
       employment practice if the employer, labor union, or employment agency
       retaliates or discriminates against a person who, under this chapter:

              (1) opposes a discriminatory practice;

              (2) makes or files a charge;

              (3) files a complaint; or

              (4) testifies, assists, or participates in any manner in an investigation,
              proceeding, or hearing.

TEX. LABOR CODE ANN. § 21.055.

       “To establish a prima facie case of retaliation a plaintiff must show that (1) he

engaged in a protected activity, (2) an adverse employment action occurred, and (3) there



                                             17
was a causal connection between participation in the protected activity and the adverse

employment decision.” Wal-Mart Stores, Inc. v. Lane, 31 S.W.3d 282, 295 (Tex. App.—

Corpus Christi 2000, pet. denied). “[A]ctionable retaliation exists when an employer

makes an adverse employment decision against an employee . . . .” Lopez, 259 S.W.3d

at 152. To prove that a challenged action constitutes an adverse employment action, the

plaintiff must show that a reasonable employee would have found the challenged action

materially adverse, meaning that it could well have dissuaded a reasonable employee

from making or supporting a charge of discrimination. See Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 68 (2006).

2. Discussion

       In his live petition, Rincones alleges that he complained that non-Hispanic

employees of WHM were allowed to retest as a result of a false positive result and allowed

to return to work. According to Rincones’s petition, WHM refused to give him this option

and instead subjected him to retaliatory treatment and a hostile work environment, which

ultimately led to his wrongful discharge. Rincones alleges that he was wrongfully and

illegally retaliated against following his opposition and complaint of discrimination.

       WHM moved for summary judgment on the ground that Rincones never

complained to WHM that non-Hispanics were being treated differently. See TEX. R. CIV.

P. 166a(c). According to WHM, Rincones never complained about or opposed any

discriminatory practice. In response, Rincones asserted that he complained that non-

Hispanic employees who failed drug and alcohol tests were allowed to continue working

for WHM.     As evidence to support this contention, Rincones offered his deposition

testimony. Rincones testified that he contacted WHM’s human resources director to




                                             18
inform him that he had passed a second drug test from a different laboratory. The test

was negative for drug or alcohol use. Nevertheless, Rincones was not allowed to return

to work. According to Rincones’s testimony, during this conversation, he complained to

the director that other employees had failed drug and alcohol tests and were allowed to

return to work. He asked why he was being treated differently. Rincones also testified

that he complained to two superintendents that other employees had failed drug and

alcohol tests and were allowed to return to work, but he was not.          Thereafter, in

September 2008, WHM reported to the Texas Workforce Commission that it fired

Rincones for violating the company’s drug and alcohol policy, as evidenced by his test

results.

       WHM contends that Rincones’s complaints were not protected activity because he

failed to expressly state that he was being treated differently than other employees based

on his race or national origin.   However, Rincones communicated to WHM that he

believed he was being treated differently and less favorably than other employees, who

WHM knew were non-Hispanic employees, not of Mexican descent or heritage. See

Castillo, 2014 WL 4933008, at *5 (drawing inferences from all the known circumstances

connecting “apparently insignificant and unrelated” factors). Although Rincones may not

have used the magic words “race or national origin” when making his complaint, that does

not necessarily mean that the activity he engaged in was not protected. The Texas

Supreme Court has described the TCHRA’s “catch-all retaliation language” as covering

“a wide array of situations in which discrimination may have been alleged by the employee

or someone else.” Lopez, 259 S.W.3d at 151. An aggrieved employee does not have to




                                           19
expressly invoke the TCHRA or its procedures as a predicate to pursuing a retaliation

claim. Id.

      As noted above, we view the evidence as a whole, not in a vacuum. See Lozano,
52 S.W.3d at 167.      Particularly with circumstantial evidence, we must take into

consideration the entirety of the situation and all the known circumstances. See id.

Furthermore, in the context of summary judgment, we must draw all reasonable

inferences in favor of Rincones because he is the non-movant. Am. Tobacco Co., 951
S.W.2d at 425.

      In this instance, the summary judgment record supports a finding that WHM knew

that Rincones was Hispanic and of Mexican descent and heritage and that the other

employees who were allegedly treated more favorably and allowed to return to work after

failing drug and alcohol tests were not in the same protected class as Rincones. In fact,

in his deposition testimony, which was filed late but with express leave of court, WHM’s

human resources director testified that he knew the other employees were non-Hispanic.

Thus, the circumstances indicate that when Rincones complained that he was being

treated less favorably than the other non-Hispanic employees, WHM knew his complaint

concerned discrimination based on race or national origin. The summary judgment

evidence was sufficient to raise a fact issue about whether Rincones opposed an unlawful

employment practice by expressing his belief that he was being treated differently and

less favorably than other employees who were not Hispanic and not of Mexican heritage

or descent. See Crawford v. Metro. Gov’t of Nashville & Davidson Cnty., Tenn., 555 U.S.
271, 276 (2009) (“When an employee communicates to her employer a belief that the

employer has engaged in a form of employment discrimination, that communication




                                           20
virtually always constitutes the employee’s opposition to the activity.”) (quotations

omitted).

       Again, at this stage of the proceedings, Rincones’s burden is “minimal” and “not

onerous.”   Garcia, 372 S.W.3d at 634.        Furthermore, the fact that he opposed a

discriminatory practice, like any other fact, can be established by circumstantial evidence,

which is just as probative as direct evidence. Ford Motor Co., 135 S.W.3d at 601.

Viewing the record in the light most favorable to the non-movant, we conclude that

Rincones raised a fact issue about whether he engaged in a protected activity by

opposing a discriminatory practice. See City of Keller, 168 S.W.3d at 824. Specifically,

Rincones’s evidence raised a fact issue about whether he opposed WHM’s discriminatory

practice, as he perceived it, of allowing non-Hispanic employees to return to work after

failing a drug and alcohol test and denying that benefit to him because he is Hispanic and

of Mexican descent and heritage. See TEX. LABOR CODE ANN. § 21.055(1). Therefore,

summary judgment could not be properly granted on the ground that Rincones did not

engage in a protected activity.

       WHM also sought summary judgment on the ground that Rincones could produce

no evidence that it took any adverse action against him that can support a claim for

retaliation. See TEX. R. CIV. P. 166a(i). According to WHM, by the time Rincones

allegedly complained that non-Hispanic employees were being treated differently, his

DISA status had already been changed to “inactive” and thus, he was ineligible for

assignment to work for WHM at Exxon’s Baytown, Texas facility. WHM argued that

Rincones could not produce any evidence of an adverse action taken against him.




                                            21
         However, in response, Rincones pointed out that he was officially terminated by

WHM in September 2008, several months after he complained about the disparate

treatment. Furthermore, the summary judgment evidence shows that until that point,

Rincones’s employment with WHM had not been terminated and that the official policy of

WHM was to allow an employee who tested positive for drug or alcohol use to take certain

steps to regain an “active” DISA status and return to work. By terminating Rincones’s

employment, WHM eliminated that possibility. Thus, Rincones produced evidence of two

distinct adverse actions that occurred after he engaged in protected activity by

complaining about discrimination in the form of disparate treatment. First, he was denied

the opportunity to regain “active” status with DISA through WHM’s return to work policy

and procedure, which were not followed in his case. Second, WHM officially terminated

his employment. Therefore, summary judgment could not be properly granted on this

basis.

         Finally, WHM also sought summary judgment on the basis that Rincones could not

produce any evidence that its actions were a pretext for unlawful retaliation. See TEX. R.

CIV. P. 166a(i). In this context, our inquiry is not whether a positive drug test is a

legitimate, non-discriminatory reason for the adverse action taken against Rincones.

Rather, we must decide whether Rincones raised a fact issue about whether WHM and

DISA actually followed their drug and alcohol policy by affording him an opportunity to

regain his “active” DISA status after his positive test. The summary judgment evidence

shows that other employees were able to do so, and the evidence also showed that those

employees were non-Hispanic employees, not of Mexican descent or heritage.             In

contrast, Rincones was summarily dismissed, told to work it out with DISA, and not




                                           22
informed of the return to work policy and procedure that WHM had adopted pursuant to

its contract with Exxon, the implementation and enforcement of which it had contractually

delegated to DISA. The evidence showed that the policy and procedure were followed in

the case of the other employees who were not in the same protected class as Rincones.

Those employees were allowed to regain “active” DISA status and to return to work for

WHM after testing positive for drug or alcohol use. In contrast, Rincones was not informed

of the return to work policy or procedure. We conclude that the foregoing raises a genuine

issue of material fact on the element of pretext. Thus, summary judgment could not be

properly granted on this basis.

       The Court sustains Rincones’s second issue.

C. Pattern or Practice Discrimination

       In his third issue, Rincones contends that the trial court erred in dismissing his

claim for pattern or practice discrimination for want of jurisdiction.

1. Standard of Review

       A plea to the jurisdiction is a dilatory plea that seeks to defeat a cause of action by

questioning the trial court’s subject matter jurisdiction and should be decided “without

delving into the merits of the case.” Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554

(Tex. 2000). Subject matter jurisdiction is at the heart of a court’s power to decide a case.

See id. “We review a trial court’s order granting or denying a plea to the jurisdiction de

novo.” Houston Mun. Employees Pension Sys. v. Ferrell, 248 S.W.3d 151, 156 (Tex.

2007). In our review, we examine the plaintiff’s petition and evidence submitted by the

parties “to the extent it is relevant to the jurisdictional issue.” Id.




                                               23
       When a trial court’s decision concerning a plea to the jurisdiction is based on the

plaintiff’s pleadings, we accept as true all factual allegations in the pleadings to determine

if the plaintiff has met its burden to plead facts sufficient to confer jurisdiction on the court.

Dallas Area Rapid Transit v. Whitley, 104 S.W.3d 540, 542 (Tex. 2003). We examine the

pleader’s intent and construe the pleadings in the plaintiff’s favor. Cnty. of Cameron v.

Brown, 80 S.W.3d 549, 555 (Tex. 2002); Tex. Dep't of Transp. v. Ramirez, 74 S.W.3d
864, 867 (Tex. 2002) (per curiam). A plea to the jurisdiction may be granted without

allowing the plaintiff to amend if the pleadings affirmatively negate the existence of

jurisdiction. Brown, 80 S.W.3d at 555; Ramirez, 74 S.W.3d at 867.

2. Applicable Law

       The TCHRA “is modeled after federal law with the purpose of executing the policies

set forth in Title VII of the federal Civil Rights Act of 1964.” Hoffmann-La Roche, Inc. v.

Zeltwanger, 144 S.W.3d 438, 445 (Tex. 2004) (citing Green v. Indus. Specialty

Contractors, Inc., 1 S.W.3d 126, 131 (Tex. App.—Houston [1st Dist.] 1999, no pet.)). The

TCHRA requires a complainant to first exhaust his administrative remedies before filing

a civil action. Lueck v. State, 325 S.W.3d 752, 761 (Tex. App.—Austin 2010, pet. denied).

Failure to exhaust administrative remedies creates a jurisdictional bar to suit. Schroeder

v. Tex. Iron Works, Inc., 813 S.W.2d 483, 488 (Tex. 1991). A subsequent suit “is limited

to the complaints made in the discrimination charge and factually related claims that could

reasonably be expected to grow out of the Commission’s investigation of the charge.”

Johnson v. Hoechst Celanese Corp., 127 S.W.3d 875, 878 (Tex. App.—Corpus Christi

2004, no pet.).




                                               24
3. Discussion

      WHM sought dismissal of Rincones’s pattern or practice claim of discrimination

based on the fact that Rincones, in the charge he filed with the Texas Workforce

Commission-Civil Rights Division and EEOC, did not allege facts relating to a pattern or

practice of discrimination. As set forth above, a lawsuit under the TCHRA “is limited to

the complaints made in the discrimination charge and factually related claims that could

reasonably be expected to grow out of the Commission’s investigation of the charge.” Id.

In this case, we conclude that Rincones’s claim for pattern or practice discrimination is

factually related to his claim for discrimination based on race and national origin. In his

charge, Rincones alleged that non-Hispanic employees were being treated differently.

This allegation suggests a group-wide discriminatory pattern or practice in which non-

Hispanic employees were treated more favorably than Hispanic employees. See Int’l

Brotherhood of Teamsters v. United States, 431 U.S.324, 336 (1977) (stating that the

claimant in a pattern or practice discrimination case has the burden “to establish by a

preponderance of the evidence that racial discrimination was the company’s standard

operating procedure the regular rather than the unusual practice”).        Therefore, we

conclude that the trial court has jurisdiction over Rincones’s pattern or practice

discrimination claim because it is a “factually related claim[] that could reasonably be

expected to grow out of the Commission’s investigation of the charge.” Johnson, 127
S.W.3d at 878. The Court sustains Rincones’s third issue.

D. Defamation




                                            25
       In his fourth issue, Rincones contends that the trial court erred in granting summary

judgment for WHM on his claim for defamation based on what he maintains was a false

positive drug test.

1. Applicable Law

       A defamation claim of a private plaintiff against a non-media defendant consists of

five elements: (1) the defendant published a factual statement about the plaintiff; (2) the

statement was defamatory; (3) the statement was false; (4) the defendant acted with

negligence concerning the truth of the statement; and (5) the plaintiff suffered injury.

WFAA-TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998); French v. French, 385
S.W.3d 61, 72 (Tex. App.—Waco 2012, pet. denied). “A statement is defamatory if the

words tend to injure a person’s reputation, exposing the person to public hatred,

contempt, ridicule, or financial injury.” Austin v. Inet Techs., Inc., 118 S.W.3d 491, 496

(Tex. App.—Dallas 2003, no pet.); see also TEX. CIV. PRAC. & REM. CODE ANN. § 73.001

(West, Westlaw through 2013 3d C.S.). “A statement that falsely charges a person with

the commission of a crime is defamatory per se.” French, 385 S.W.3d at 72.

       “[A]n employer has a conditional or qualified privilege that attaches to

communications made in the course of an investigation following a report of employee

wrongdoing.” Randall’s Food Mkts. v. Johnson, 891 S.W.2d 640, 646 (Tex. 1995). “The

privilege remains intact as long as communications pass only to persons having an

interest or duty in the matter to which the communications relate.” Id. “Proof that a

statement was motivated by actual malice existing at the time of publication defeats the

privilege.” Id. “In the defamation context, a statement is made with actual malice when

the statement is made with knowledge of its falsity or with reckless disregard as to its




                                            26
truth.” Id. “To invoke the privilege on summary judgment, an employer must conclusively

establish that the allegedly defamatory statement was made with an absence of malice.”

Id.

2. Discussion

       In his petition, Rincones alleges a cause of action against WHM for defamation

based on its and DISA’s (as its agent) alleged reporting of the results of his positive drug

test to third parties, including the Texas Workforce Commission and “others” who are

unspecified in the petition.

       WHM sought summary judgment on the ground that it made no false statement.

See TEX. R. CIV. P. 166a(c). WHM also sought summary judgment on the ground that,

as Rincones’s employer, any statements it made were protected by qualified privilege.

See id. Rincones does not dispute WHM’s assertion of privilege. Furthermore, Rincones

does not dispute that the statements WHM made to the Texas Workforce Commission

were absolutely privileged. See Clark v. Jenkins, 248 S.W.3d 418, 431 (Tex. App.—

Amarillo 2008, pet. denied).

       Instead, Rincones contends that his summary judgment evidence raised a genuine

issue of material fact regarding malice.      As a preliminary matter, we note that an

absolutely privileged communication is one for which, due to the occasion upon which it

was made, no civil remedy exists, even though the communication is false and was made

or published with express malice. Perdue, Brackett, Flores, Utt & Burns v. Linebarger,

Goggan, Blair, Sampson, & Meeks, L.L.P., 291 S.W.3d 448, 451 (Tex. App.—Fort Worth

2009, no pet.). Therefore, the statement WHM made to the TWC, which was absolutely




                                            27
privileged, cannot serve as a basis for liability, even if it had been made with actual malice.

See id.

       The only other statements that Rincones has identified as being attributable to

WHM are those by its alleged agent DISA, which reported the positive test results. The

Court is of the opinion that these statements, if imputed to WHM, are nonetheless subject

to qualified privilege because they were made in the course of investigating employee

misconduct. Randall’s, 891 S.W.2d at 646. Furthermore, there is no evidence that WHM

or DISA repeated the statements to any third parties after Rincones confronted them,

denied use of marijuana, and protested that the results were false. To the extent that

Rincones produced evidence that WHM’s human resources director harbored serious

doubts about the accuracy of the positive test results, which were reinforced by the

negative results of the second test, Rincones has not identified any statement that was

published by WHM or any of its alleged agents regarding the positive test results after

those doubts allegedly arose, except the statement WHM made to the Texas Workforce

Commission, which was an absolutely privileged communication. See TEX. R. CIV. P.

166a(c) (“Issues not expressly presented to the trial court by written motion, answer or

other response shall not be considered on appeal as grounds for reversal.”). Thus, we

conclude that WHM established its entitlement to judgment as a matter of law on

Rincones’s defamation claim. Accordingly, the Court overrules Rincones’s fourth issue.

E. Compelled Self-Defamation

       In his fifth issue, Rincones contends that the trial court erred in granting summary

judgment for WHM on his claim for compelled self-defamation.




                                              28
1. Applicable Law

      One who communicates defamatory matter directly to the defamed person, who

himself communicates it to a third party, has not published the matter to the third person,

except in limited circumstances. First State Bank of Corpus Christi v. Ake, 606 S.W.2d
696, 701 (Tex. App.—Corpus Christi 1980, writ ref’d n.r.e.). If the circumstances indicated

that communication to a third party is likely, for instance, a publication may properly be

held to have occurred. Id. Likewise, if a reasonable person would recognize that an act

creates an unreasonable risk that the defamatory matter will be communicated to a third

party, the conduct becomes a negligent communication, which amounts to a publication

just as effectively as an intentional communication. Id.

2. Discussion

      In his petition, Rincones alleges a claim for defamation against WHM based on

compelled self-disclosure of the allegedly defamatory statements regarding the positive

drug test to prospective employers and others. WHM sought summary judgment on the

grounds that Texas does not recognize such a cause of action and that, even if it did,

Rincones could produce no evidence that he was unaware of the alleged defamatory

nature of the communication at the time he published it to third parties. See TEX. R. CIV.

P. 166a(i). Notably, in its motion for summary judgment, WHM did not assert any privilege

as Rincones’s employer to defeat this claim, as it did with respect to Rincones’s

defamation claim. See G & H Towing Co., 347 S.W.3d at 297 (holding that summary

judgment “may only be granted upon grounds expressly asserted in the summary

judgment motion”).




                                            29
      In his response, Rincones acknowledged that the Texas Supreme Court has never

recognized or rejected a claim for defamation based on self-publication. However, the

Texas Supreme Court has stated “the rule that if the publication of which the plaintiff

complains was consented to, authorized, invited or procured by the plaintiff, he cannot

recover for injuries sustained by reason of the publication.” Lyle v. Waddle, 188 S.W.2d
770, 772 (Tex. 1945).

      This Court, when faced with the question in Ake, determined that the rule

announced in Lyle is inapplicable in certain circumstances in which the defamatory

communication was “surely to be brought out” and “would have been a natural inquiry” in

an “employment interview or in an application for employment.” Ake, 606 S.W.2d at 702.

Similarly, the Dallas Court of Appeals, in a memorandum opinion, recognized that a

plaintiff can recover for injuries sustained by a self-publication he or she was compelled

to make. DeWald v. Home Depot, No. 05-98-00013-CV, 2000 WL 1207124, at *9 (Tex.

App.—Dallas Aug. 25, 2000, no pet.) (mem. op.). The San Antonio Court of Appeals

reached a similar conclusion in a case where it held that a prima facie case for damages

for defamation had been established by the jury’s findings on special issues that an

employee’s supervisor, as a reasonably prudent person, should have expected that his

defamation of the employee to his face would be communicated to others by the

employee. Chasewood Const. Co. v. Rico, 696 S.W.2d 439, 445 (Tex. App.—San

Antonio 1985, writ ref’d n.r.e.). Based on the foregoing, the Court concludes that Texas

law recognizes a cause of action for defamation based on compelled self-publication in

certain limited circumstances in which the rule announced in Lyle is inapplicable.




                                           30
      Next, WHM argued that it was entitled to summary judgment because Rincones

could produce no evidence that he was unaware of the defamatory nature of the

communication at the time he published it to third parties. See TEX. R. CIV. P. 166a(i).

The San Antonio Court of Appeals has held that a plaintiff may recover for defamation

based on self-publication only “if the defamed person’s communication of the defamatory

statements to the third person was made without an awareness of their defamatory

nature.” Gonzales v. Levy Strauss & Co., 70 S.W.3d 278, 283 (Tex. App.—San Antonio

2002, no pet.). The Fort Worth Court of Appeals has also reached the same conclusion.

AccuBanc Mortg. Corp. v. Drummonds, 938 S.W.2d 135, 148 (Tex. App.—Fort Worth

1996, writ denied). So has the Dallas Court of Appeals. See Austin, 118 S.W.3d at 499.

The Austin Court of Appeals has as well. Doe v. SmithKline Beecham Corp., 855 S.W.2d
248, 259 (Tex. App.—Austin 1993), aff'd as modified on other grounds, 903 S.W.2d 347

(Tex. 1995).

      In its opinion in Doe, the Austin Court of Appeals criticized this Court’s opinion in

Ake for omitting a portion of comment m to Section 577 of the Restatement (Second) of

Torts, which this Court cited and relied upon in Ake. Id. The Austin Court of Appeals

quoted the full text of comment m as follows:

      One who communicates defamatory matter directly to the defamed person,
      who himself communicates it to a third party, has not published the matter
      to third party if there are no other circumstances. If the defamed person’s
      transmission of the communication to the third person was made, however,
      without an awareness of the defamatory nature of the matter and if the
      circumstances indicated that communication to a third party is likely,
      however, a publication may properly be held to have occurred.

Id. (quoting RESTATEMENT (SECOND) OF TORTS § 577, cmt. m (1977)). According to the

Austin Court of Appeals, the emphasized portion of comment m (omitted in Ake) is




                                           31
essential because it constitutes the first hurdle of a two-part test for “self-defamation.” Id.

The Austin Court reasoned that “[u]nless the emphasized portion is considered, the

defamed party is under no duty to mitigate its damages by refraining to self-publish known

defamatory statements.” Id.

       In criticizing this Court’s opinion in Ake, the Austin Court of Appeals did not

recognize that this Court had actually relied on two different comments to Section 577 of

the Restatement (Second) of Torts in formulating a rule for compelled self-defamation.

While it is true that this Court cited comment m in part in Ake, the opinion also cited and

relied upon comment k. Citing comment k, this Court stated in Ake, “Likewise, if a

reasonable person would recognize that an act creates an unreasonable risk that the

defamatory matter will be communicated to a third party, the conduct becomes a negligent

communication, which amounts to a publication just as effectively as an intentional

communication.” Ake, 606 S.W.2d at 701 (citing RESTATEMENT (SECOND) OF TORTS § 577,

cmt. k (1977)). In Doe, the Austin Court of Appeals did not discuss comment k or this

Court’s reliance on it in Ake.

       The Texas Supreme Court has observed that “it is a well-settled legal principle that

one is liable for republishing the defamatory statement of another.” Neely v. Wilson, 418
S.W.3d 52, 61 (Tex. 2013). From this, it is a small step to impose liability on one who

communicates a defamatory statement knowing or reasonably foreseeing that the plaintiff

would be compelled to repeat the defamatory statement to others. This is the approach

in comment k, which the Court relied upon in Ake and which the Austin Court of Appeals

did not consider in Doe.         The approach recognizes that in some circumstances, a

defamed individual might be compelled to disclose a statement that he or she knows is




                                              32
defamatory. Under these circumstances, it is unreasonable to require the plaintiff to be

ignorant of the statement’s defamatory nature. The compelled nature of the disclosure is

sufficient to dispel the concern the Austin Court of Appeals expressed in Doe about the

plaintiff failing to mitigate damages. Furthermore, there is no basis to conclude that a

defamed individual would necessarily mitigate damages by refusing to disclose a

defamatory statement when its disclosure is being compelled. The opposite might well

be true. Therefore, the Court will continue to follow Ake. Summary judgment could not

be properly granted on this ground. The Court sustains Rincones’s fifth issue.

                                III. CLAIMS AGAINST EXXON

       Rincones asserted claims against Exxon for discrimination based on race or

national origin, retaliation, pattern or practice discrimination, defamation, compelled self-

defamation, negligence, and tortious interference with a contract. On appeal, Rincones

argues that the trial court erred in dismissing these claims.

A. Discrimination Based on Race or National Origin

       In his sixth issue, Rincones argues that the trial court erred by granting Exxon’s

motion for summary judgment on his claim for discrimination based on race or national

origin. Exxon filed two motions for summary judgment on this claim, one a traditional

motion and the other a no evidence motion. See TEX. R. CIV. P. 166a(c) & (i). Rincones

filed a response to the no evidence motion, but he did not file a response to the traditional

motion. The trial court granted both motions without stating the basis for its ruling.

1. Applicable Law

       The Texas Supreme Court has explained as follows:

       [S]ummary judgments must stand or fall on their own merits, and the non-
       movant’s failure to except or respond cannot supply by default the grounds



                                             33
      for summary judgment or the summary judgment proof necessary to
      establish the movant’s right—the movant’s right is not established and the
      movant must still assert grounds in the motion for summary judgment itself
      and establish its entitlement to summary judgment.

McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 342 (Tex. 1993). The Texas

Supreme Court has also explained as follows:

      While it would be prudent and helpful to the trial court for the non-movant
      always to file an answer or response, the non-movant needs no answer or
      response to the motion to contend on appeal that the grounds expressly
      presented to the trial court by the movant’s motion are insufficient [a]s a
      matter of law to support summary judgment. The non-movant, however,
      may not raise any [o]ther issues as grounds for reversal. Under the new
      rule, the non-movant may not urge on appeal as reason for reversal of the
      summary judgment any and every [n]ew ground that he can think of, nor
      can he resurrect grounds that he abandoned at the hearing.

City of Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 678 (Tex. 1979).

2. Discussion

      As noted above, Rincones did not respond to Exxon’s traditional motion for

summary judgment, which the trial court granted. Therefore, on appeal, he is limited to

challenging “the legal sufficiency of the grounds expressly raised by the movant in the

motion for summary judgment.” Id.      Rincones argues that summary judgment was

improper because it was based on Exxon’s erroneous assertion that he could not

establish a TCHRA claim unless Exxon was his employer, which Exxon denied being.

According to Rincones, he can establish a claim for discrimination under the TCHRA

regardless of whether Exxon was his employer.

      It is unnecessary for the Court to decide this issue because our review of Exxon’s

traditional motion for summary judgment reveals that Exxon asserted other grounds for

summary judgment. See TEX. R. APP. P. 47.1. On appeal, Rincones has not asserted

that those other grounds are legally insufficient to support the summary judgment.



                                          34
Instead, Rincones maintains that he produced summary judgment evidence that raised a

genuine issue of material fact with respect to the challenged elements of his claim against

Exxon for discrimination based on race or national origin. However, Rincones produced

the evidence in response to WHM’s motion for summary judgment, well after the trial court

had granted Exxon’s first motion for summary judgment. Again, Rincones did not file a

response to Exxon’s first motion. Therefore, he could not have raised a genuine issue of

material fact precluding summary judgment. See TEX. R. CIV. P. 166a(c). Accordingly,

the Court overrules Rincones’s sixth issue.

B. Retaliation

       In his seventh issue, Rincones contends that the trial court erred in granting

summary judgment in favor of Exxon on his retaliation claim. We overrule this issue for

the same reasons we overruled Rincones’s sixth issue: Rincones failed to file a response

to Exxon’s traditional motion for summary judgment and therefore could not have raised

a genuine issue of material fact precluding summary judgment, as he contends on appeal.

In overruling the issue, the Court notes that Rincones has not challenged the legal

sufficiency of the grounds for summary judgment with respect to this claim. Accordingly,

the Court overrules Rincones’s seventh issue.

C. Pattern or Practice Discrimination

       In his eighth issue, Rincones contends that the trial court erred in dismissing for

lack of jurisdiction his claim against Exxon for pattern or practice discrimination. We

sustain this issue for the same reasons stated in connection with Rincones’s third issue

in which we held that the trial court has jurisdiction over the pattern or practice claim

against WHM. For the same reasons, we conclude that the trial court has jurisdiction




                                              35
over the claim against Exxon. See TEX. R. APP. P. 47.1. Accordingly, the Court sustains

Rincones’s eighth issue.

D. Defamation

      In his ninth issue, Rincones contends that the trial court erred in granting summary

judgment in favor of Exxon on his defamation claim. We overrule this issue for the same

reasons we overruled Rincones’s sixth and seventh issues: See id. Rincones failed to

file a response to Exxon’s traditional motion for summary judgment and therefore could

not have raised a genuine issue of material fact precluding summary judgment, as he

contends on appeal. In overruling the issue, the Court notes that Rincones has not

challenged the legal sufficiency of the grounds for summary judgment with respect to this

claim. Accordingly, the Court overrules Rincones’s ninth issue.

E. Compelled Self-Defamation

      In his tenth issue, Rincones contends that the trial court erred in granting summary

judgment in favor of Exxon on his claim for compelled self-defamation. Again, as with

Rincones’s sixth, seventh, and ninth issues, the Court must overrule this issue because

Rincones did not file a response to Exxon’s traditional motion for summary judgment and

has failed to challenge the legal sufficiency of the grounds for the summary judgment on

this claim on appeal. Accordingly, the Court overrules Rincones’s tenth issue.

F. Negligence

      In his eleventh issue, Rincones contends that the trial court erred in granting

summary judgment in favor of Exxon on his negligence claim.




                                           36
1. Applicable Law

       “Negligence is no more than breach of a legal duty; the tort becomes actionable

when the breach causes injury.” Rosas v. Buddies Food Store, 518 S.W.2d 534, 536

(Tex. 1975). “The common law doctrine of negligence consists of three elements: 1) a

legal duty owed by one person to another; 2) a breach of that duty; and 3) damages

proximately resulting from the breach.” Greater Houston Transp. Co. v. Phillips, 801
S.W.2d 523, 525 (Tex. 1990). “The threshold inquiry in a negligence case is duty.” Id.

“The plaintiff must establish both the existence and the violation of a duty owed to the

plaintiff by the defendant to establish liability in tort.” Id. “Moreover, the existence of duty

is a question of law for the court to decide from the facts surrounding the occurrence in

question.” Id.

2. Discussion

       Exxon filed a combined traditional and no evidence motion for summary judgment

on Rincones’s negligence claim, asserting four grounds for summary judgment. See TEX.

R. CIV. P. 166a(c) & (i). First, Exxon argued that Rincones waived any and all claims

related to substance abuse testing based on his consent to WHM’s Substance Abuse

Policy (i.e., release). Second, Exxon asserted that Rincones could produce no evidence

that Exxon owed him any duty. Third, Exxon argued that there was no evidence of any

breach of any duty. Fourth, Exxon argued that, even if Rincones could establish a

negligence claim, it would be barred by the exclusivity provisions of the Texas Workers’

Compensation Act.

       Rincones filed a response to Exxon’s motion with evidence attached.                First,

Rincones argued that the release that he signed for WHM did not mention or name Exxon




                                              37
or purport to release Exxon from liability. We agree with Rincones on this point. The

release did not name or mention Exxon. Therefore, summary judgment was improper on

this ground. See McMillen v. Klingensmith, 467 S.W.2d 193, 196 (Tex. 1971) (“The rule

is a simple one. Unless a party is named in a release, he is not released.”).

       Second, Rincones argued that Exxon owed him a duty with respect to its drug

testing policies and procedures. Rincones argued that Exxon had contractually obligated

WHM to implement and enforce its drug and alcohol testing policy using a third party

administrator approved by Exxon.        According to Rincones, by doing so, Exxon

empowered DISA as its agent for purposes of the policy. According to Rincones, as such,

Exxon is liable as the principal where WHM, DISA, or DISA’s drug and alcohol testing

contractors are negligent in performing the test or carrying out the policy. Rincones

further argued that because Exxon specifically required WHM, his employer, to use one

of a limited number of specific third party administrators to perform drug and alcohol

testing (of which DISA was one) and to follow rigid guidelines, Exxon had a duty to ensure

that the third party administrator is a proper, valid entity that uses proper protocol and

guidelines for testing.

       The Texas Supreme Court has explained in relevant part as follows:              “In

determining whether to impose a duty, this Court must consider the risk, foreseeability,

and likelihood of injury weighed against the social utility of the actor’s conduct, the

magnitude of the burden of guarding against the injury and the consequences of placing

that burden on the actor.” Bird v. W.C.W., 868 S.W.2d 767, 769 (Tex. 1994). “[U]nder

the law of agency the negligent acts of the agent performed in the course of his agency

are imputable to the principal.” Wilkinson v. Stevison, 514 S.W.2d 895, 898 (Tex. 1974).




                                           38
       We conclude that Rincones established that Exxon owed him a duty for purposes

of his negligence claim based on evidence of an agency relationship between Exxon,

WHM, and DISA with respect to the policies, practices, and procedures for drug and

alcohol testing of employees such as Rincones. Rincones produced summary judgment

evidence that all three entities were involved in an agency relationship with respect to the

creation, enforcement, and implementation of substance abuse policies for employees of

WHM, who in turn, worked for the benefit of Exxon at Exxon owned and controlled

facilities on terms dictated by Exxon. DISA owed Rincones a duty to use reasonable care

in performing the tests, reporting the results, and explaining the return to work policies

and procedures. Similarly, Exxon, as the ultimate principal, owed Rincones the same

duties. In addition, Exxon owed an independent duty to use reasonable care in creating,

enforcing, and implementing the substance abuse policies that it required WHM and DISA

to follow with respect to their employees. Accordingly, summary judgment could not be

properly granted on this basis.

       Third, in his response, Rincones argued that the summary judgment evidence

established that DISA did not follow the proper protocol and guidelines, and in fact, mixed

up Rincones’s urine so that a false result was found that precluded Rincones from working

for WHM at Exxon’s Baytown, Texas facility.         We agree.     The summary judgment

evidence established that Rincones denied having ever used marijuana. The evidence

also established that Rincones took a second test at a different laboratory and the results

were negative for the use of drugs or alcohol. We believe this was sufficient to raise a

fact issue on the element of breach.




                                            39
       In the summary judgment phase, we do not weigh the evidence. See Gulbenkian

v. Penn, 252 S.W.2d 929, 931 (Tex. 1952) (“The duty of the court hearing the motion for

summary judgment is to determine if there are any issues of fact to be tried, and not to

weigh the evidence or determine its credibility, and thus try the case on the affidavits.”).

We merely view the evidence in the light most favorable to the non-movant to determine

whether there is a genuine issue of material fact that would preclude summary judgment.

See id. The Court concludes that the summary judgment evidence raised a genuine issue

of material fact regarding whether DISA followed the correct procedures and protocols

with respect to Rincones’s drug and alcohol test. There is also a genuine issue of material

fact about whether Rincones ever used marijuana. In addition, there is a fact issue about

whether DISA breached its duty to use reasonable care in explaining the return to work

policies and procedures to Rincones after his test came back positive. Like the duties,

these breaches are also imputed to Exxon as the ultimate principal in the parties’

contractual, agency relationship. See Harding Co. v. Sendero Resources, Inc., 365
S.W.3d 732, 748 (Tex. App.—Texarkana 2012, no pet.) (“The acts of a corporate agent

on behalf of the principal are ordinarily deemed to be the corporation’s acts.”); Wheaton

Van Lines, Inc. v. Mason, 925 S.W.2d 722, 731 (Tex. App.—Fort Worth 1996, writ denied)

(“Where an agent is acting for the principal, the principal is liable for the agent’s acts within

the scope of the agency.”).       Accordingly, summary judgment could not be properly

granted on this basis.

       Fourth, and finally, Rincones argued in his response that Exxon could not avail

itself of the exclusivity provisions of the Texas Workers’ Compensation Act because it

disclaimed any employment relationship with Rincones. See TEX. LABOR CODE ANN. §




                                               40
408.001(a) (West, Westlaw through 2013 3d C.S.). We agree. Summary judgment could

not be properly granted on this basis.       Accordingly, the Court sustains Rincones’s

eleventh issue.

G. Tortious Interference with a Contract

       In his twelfth issue, Rincones contends that the trial court erred in granting

summary judgment in favor of Exxon on his claim for tortious interference with a contract.

1. Applicable Law

       A claim for tortious interference with a contract consists of four elements: (1) the

existence of a contract subject to interference; (2) willful and intentional interference; (3)

interference that proximately caused damage; and (4) actual damage or loss. ACS Invs.,

Inc. v. McLaughlin, 943 S.W.2d 426, 430 (Tex. 1997).

2. Discussion

       In its motion for summary judgment, Exxon argued that it was entitled to judgment

as a matter of law on this claim for three reasons. First, Rincones has no evidence of a

contract subject to interference. See TEX. R. CIV. P. 166a(i). Second, there is no evidence

of any allegedly willful or intentional interference by Exxon with any contract. See id.

Third, Rincones has no evidence of any damages. See id.

       In his response, Rincones argued that he produced evidence of an at will

employment contract that he had with WHM and that the contract was subject to

interference. See Sterner v. Marathon Oil Co., 767 S.W.2d 686, 688 (Tex. 1989) (“The

court of appeals properly held that a cause of action exists for tortious interference with a

contract of employment terminable at will.”). Rincones also argued that he had produced

evidence showing that Exxon had intentionally interfered with the contract by sending a




                                             41
letter to WHM stating that Rincones was ineligible to work at Exxon’s Baytown, Texas

facility, which was the only work that WHM had available for him. Thus, according to

Rincones, he was damaged and suffered a pecuniary loss in that his employment with

WHM was effectively terminated and he lost his income. Based on the foregoing, we

conclude that Rincones raised a genuine issue of material fact with respect to each of the

challenged elements of his claim. Accordingly, summary judgment was improper. The

Court sustains Rincones’s twelfth issue.

                                IV. CLAIMS AGAINST DISA

      Rincones asserted claims against DISA for tortious interference with a contract,

breach of contract, negligence, and defamation. On appeal, Rincones argues that the

trial court erred in granting summary judgment on these claims.

A. Tortious Interference with a Contract

      In his thirteenth issue, Rincones argues that the trial court erred by granting DISA’s

motion for summary judgment on his claim for tortious interference with a contract. DISA

moved for summary judgment based on the two year statute of limitations. See TEX. CIV.

PRAC. & REM. CODE ANN. § 16.003(a) (West, Westlaw through 2013 3d C.S.); TEX. R. CIV.

P. 166a(c). In response, Rincones argued that DISA had an ongoing duty to counsel him

regarding the return to work policies and procedures and that every day that DISA

breached the duty, a new cause of action arose. Ostensibly in the alternative, Rincones

argued that the accrual date of his cause of action was not until he was officially

terminated by WHM on September 11, 2008 because that is the point in time when he

could no longer return to “active” status with DISA and become eligible for assignment to

work for WHM at Exxon’s Baytown, Texas facility. Thus, according to Rincones, his cause




                                            42
of action against DISA for tortious interference with an at will employment contract was

timely filed and served within the two year statute of limitations in August of 2010. We

agree.

         In general, a cause of action accrues and limitations begins to run when “the

wrongful act effects an injury.” Lubbock Cnty., Tex. v. Trammel’s Lubbock Bail Bonds,

80 S.W.3d 580, 585 (Tex. 2002). For purposes of a claim for tortious interference with

an at will employment contract, the injury occurs when the interference causes actual

damage or loss by impairing performance of the contract or causing its termination. See

Sterner v. Marathon Oil Co., 767 S.W.2d 686, 689 (Tex. 1989) (“Until terminated, the

contract is valid and subsisting, and third persons are not free to tortiously interfere with

it.”). Thus, Rincones’s cause of action against DISA accrued on September 11, 2008

because that is when the alleged interference caused actual damage or loss. Until that

point, it was possible that Rincones could have regained an “active” DISA status and

become eligible for assignment to work for WHM at Exxon’s Baytown, Texas facility.

WHM terminated its at will employment contract with Rincones on September 11, 2008,

thus causing Rincones to suffer actual damage or loss. Accordingly, we conclude that

summary judgment could not be properly granted on this ground. The Court sustains

Rincones’s thirteenth issue.

B. Breach of Contract

         In his fourteenth issue, Rincones asserts that the trial court erred in granting

summary judgment on his claim for breach of contract. DISA did not move for summary

judgment on Rincones’s breach of contract claim. The trial court’s order did not mention

or purport to grant summary judgment on the claim. Rincones asserted the claim for the




                                             43
first time in his fifth amended petition, which was struck by the trial court. Rincones’s live

petition, his fourth amended petition, did not allege a breach of contract claim. See

Randle v. NCNB Tex. Nat’l Bank, 812 S.W.2d 381, 384 (Tex. App.—Dallas 1991, no writ)

(affirming trial court’s use of first amended original petition as live pleading after court

struck second amended original pleading).

       Notably, Rincones does not assert that the trial court erred in striking his fifth

amended petition. Therefore, he has failed to demonstrate that the trial court committed

any error involving his purported claim for breach of contract. The Court overrules

Rincones’s fourteenth issue.

C. Negligence

       In his fifteenth issue, Rincones argues that the trial court erred in granting summary

judgment on his negligence claim. DISA moved for summary judgment based on the two

year statute of limitations. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a); TEX. R.

CIV. P. 166a(c). In response, Rincones argued that his negligence claim did not accrue

until September 2008, when WHM terminated his employment, and that his cause of

action against DISA for negligence, which was filed and served in August 2010, was

therefore timely and not barred by limitations. To support these assertions, Rincones

invoked the continuous tort doctrine and equitable estoppel. He asserted these issues

for the first time in his response to DISA’s motion for summary judgment, which he filed

with supporting evidence attached. On appeal, DISA maintains that it had no duty to

negate the continuous tort doctrine or equitable estoppel because they were not pled in

Rincones’s live petition.




                                             44
      When Rincones asserted the continuous tort doctrine and equitable estoppel for

the first time in his response to DISA’s motion for summary judgment, DISA had two

choices: it could object that they had not been pleaded or it could respond on the merits

and try the issues by consent. See Via Net v. TIG Ins. Co., 211 S.W.3d 310, 313 (Tex.

2006) (regarding unpleaded assertion of discovery rule). The Court has reviewed the

record, and it appears that DISA did not object to Rincones’s assertion of these unpleaded

issues for the first time in his response to DISA’s motion for summary judgment.

Therefore, the issues were tried by consent. Furthermore, the party who allows an issue

to be tried by consent and who fails to raise the lack of a pleading before submission of

the case cannot later raise the pleading deficiency for the first time on appeal. Roark v.

Stallworth Oil & Gas, Inc., 813 S.W.2d 492, 495 (Tex. 1991). Moreover, under our rules,

unpleaded claims or defenses that are tried by express or implied consent of the parties

are treated as if they had been raised by the pleadings. Id. Therefore, DISA had the

burden of negating the continuous tort doctrine and equitable estoppel to establish its

entitlement to judgment as a matter of law based on its limitations defense. There is no

dispute that DISA failed to meet this burden. Therefore, summary judgment was improper

on this basis. Accordingly, the Court sustains Rincones’s fifteenth issue.

D. Defamation

      In his sixteenth issue, Rincones argues that the trial court erred in granting

summary judgment in favor of DISA on his defamation claim. DISA moved for summary

judgment based on the one year statute of limitations. DISA established that the cause

of action accrued on April 14, 2008, when the allegedly defamatory statement was

published to WHM regarding Rincones’s alleged use of marijuana and the results of his




                                           45
drug and alcohol test. See Pitts & Collard, L.L.P. v. Schechter, 369 S.W.3d 301, 323

(Tex. App.—Houston [1st Dist.] 2011, no pet.) (“A defamation cause of action ordinarily

accrues on the date the defamatory matter is published or circulated.”). DISA also

established that Rincones’s defamation claim has a one year statute of limitations that

expired on April 14, 2009. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.002(a) (West,

Westlaw through 2013 3d C.S.).

       In response, Rincones asserted the continuing tort doctrine and argued that his

cause of action accrued in September 2008 (when his employment was allegedly

terminated). Even if that were true with respect to Rincones’s defamation claim, however,

the claim would still be barred because the one year limitations period would have expired

in September 2009, well before he filed his third amended petition in February 2010 and

his fourth amended petition in August 2010.

       Rincones also argued that equitable estoppel barred DISA’s statute of limitations

defense; however, Rincones did not make this argument with respect to his defamation

claim. See TEX. R. CIV. P. 166a(c) (“Issues not expressly presented to the trial court by

written motion, answer or other response shall not be considered on appeal as grounds

for reversal.”).   Accordingly, we conclude that DISA established its entitlement to

judgment as a matter of law on the defamation claim based on its affirmative defense of

limitations. The Court overrules Rincones’s sixteenth issue.

                                     V. CONCLUSION

       The Court reverses the trial court’s judgment in part, see TEX. R. APP. P. 43.2(d),

because it was reversible error to dismiss Rincones’s claims against (1) WHM for

discrimination based on race or national origin, retaliation, pattern or practice




                                           46
discrimination, and compelled self-defamation; (2) Exxon for tortious interference with a

contract, pattern and practice discrimination, and negligence; and (3) DISA for tortious

interference with a contract and negligence. We remand the cause to the trial court for

further proceedings consistent with this opinion. See id. We affirm the remainder of the

trial court’s judgment.

                                                /s/ Rogelio Valdez
                                                ROGELIO VALDEZ
                                                Chief Justice

Delivered and filed the
12th day of February, 2015.




                                           47